Citation Nr: 1705966	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  15-18 763A	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 4, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for traumatic brain injury (TBI) (claimed as head injury).

3.  Entitlement to service connection for migraine headaches as a residual of head injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1976 to May 1980.  He also served on active duty from June 1981 to June 1984; however, the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon determined in August 2012 that he was barred from receiving VA compensation benefits based on this latter period of service due to the character of his discharge.  See 38 C.F.R. § 3.12.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2013 and September 2014 rating decisions issued by the RO in Portland, Oregon.  The RO, in pertinent part, granted service connection and a 50 percent rating for PTSD, effective June 13, 2012; denied service connection for bilateral hearing loss, tinnitus, neck disability, back disability, TBI, and migraines related to head injury; and denied a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The case is presently in the jurisdiction of the RO in Seattle, Washington.

In a June 2015 substantive appeal, the Veteran indicated that he wished to appear at a Board hearing at the RO.  In September 2016, the RO entered a rating decision increasing the rating for PTSD to 70 percent, effective April 4, 2014, and granting a TDIU, effective the same date.  In October 2016, the Veteran indicated that the RO's actions satisfied his appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In November 2016, prior to promulgation of a Board decision, the Board received correspondence from the Veteran wherein he asked that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In November 2016, prior to promulgation of a Board decision, the Board received correspondence from the Veteran wherein he asked that his appeal be withdrawn.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.




						(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


